Citation Nr: 0910212	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  05-21 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation greater than 60 percent for 
dermatologic residuals of SAPHO syndrome.  

2.  Entitlement to an initial compensable evaluation greater 
than 60 percent for musculoskeletal residuals of SAPHO 
syndrome.

3.  Entitlement to an effective date earlier than January 30, 
2001 for a separate 60 percent evaluation for musculoskeletal 
residuals of SAPHO syndrome.

4.  Entitlement to an effective date earlier than January 31, 
2005 for a 60 percent evaluation for dermatologic residuals 
of SAPHO syndrome.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to August 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the above Department of 
Veterans Affairs (VA) Regional Office (RO).  

Rating decision dated in September 2001 continued the 30 
percent evaluation assigned for the Veteran's service-
connected skin condition.  The Board notes that the Veteran 
was service-connected for a skin condition, including 
pseudofolliculitis, acne vulgaris, and hidradenitis 
suppurativa, and the RO recharacterized the disability as 
dermatologic residuals of SAPHO syndrome.  A separate 40 
percent evaluation was assigned for the musculoskeletal 
residuals of SAPHO syndrome effective January 30, 2001.

The Veteran disagreed with this decision and by Decision 
Review Officer (DRO) decision dated in February 2004, the 
evaluation for musculoskeletal residuals was increased to 60 
percent effective January 30, 2001.  A Statement of the Case 
(SOC) was furnished at that time regarding the evaluation 
assigned for dermatologic residuals.  The Veteran did not 
submit a Form 9 and this issue was not perfected for appeal.  
See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2008).  However, he 
submitted a statement in January 2005 that was considered a 
claim for increase.  Rating decision dated in September 2005 
continued the 30 percent evaluation and the Veteran submitted 
a notice of disagreement.  In September 2007, the evaluation 
for dermatologic residuals was increased to 60 percent 
effective January 31, 2005 and a SOC was issued at this time.  
The Veteran submitted a Form 9 in October 2007 and this issue 
has been perfected for appeal.

In May 2005, the RO issued a SOC regarding the evaluation for 
musculoskeletal residuals and entitlement to an earlier 
effective date for same.  A Form 9 was received in July 2005 
and these issues were perfected for appeal.  

The Veteran provided testimony at DRO hearings held in May 
2003 and August 2006.  

In Form 9's received in July 2005 and October 2007, the 
Veteran indicated he wanted a travel board hearing.  In Form 
9 received in August 2008, he indicated that he wanted a BVA 
hearing in Washington DC.  By letter dated in November 2008, 
the Veteran was asked whether he would like to attend a Board 
hearing and if so, what kind.  The Veteran responded in 
December 2008, indicating that he did not wish to appear at a 
hearing.  

The Board observes that additional argument and evidence was 
received at the RO in August 2008, following the July 2008 
Supplemental Statement of the Case (SSOC).  On review, the 
statement submitted by the Veteran refers largely to medical 
evidence already of record.  The Veteran also submitted 
medical articles discussing symptoms of SAPHO.  These 
essentially duplicate information already of record and the 
Board finds that a remand for additional SSOC would serve no 
useful purpose.  See 38 C.F.R. § 19.37 (2008); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).

The issue of entitlement to an effective date prior to 
January 31, 2005 for a 60 percent evaluation for dermatologic 
residuals of SAPHPO is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The dermatologic residuals of SAPHO syndrome are 
manifested by severe facial scarring and active hydradenitis 
involving more than 40 percent of the entire body.  

2.  The musculoskeletal residuals of SAPHO syndrome are 
manifested by variable swelling and pain in multiple joints; 
the condition is currently managed with medication and is not 
productive of total incapacitation.  

3.  A claim for service connection for arthritis was received 
February 2, 2001 and in September 2001, the RO assigned a 
separate evaluation for musculoskeletal residuals of SAPHO 
syndrome effective January 30, 2001; resolving reasonable 
doubt in the Veteran's favor, his previous musculoskeletal 
complaints are attributed to SAPHO syndrome and a factually 
ascertainable increase in disability is shown one year prior 
to the date of claim.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 60 percent 
for dermatologic residuals of SAPHO syndrome are not met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.3, 4.7, 4.14, 4.118, Diagnostic Codes 7800, 7805, 7806, 
7817, 7818 (2008).  

2.  The criteria for an evaluation greater than 60 percent 
for musculoskeletal residuals of SAPHO syndrome are not met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5002 (2008).  

3.  The criteria for an effective date of February 2, 2000 
for a 60 percent evaluation for musculoskeletal residuals of 
SAPHO syndrome are met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.400(o), 4.71a, Diagnostic Code 
5002 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a SOC or SSOC.  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

In the recent decision in Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008), the Court held that, with respect to 
increased rating claims, section 5103(a) notice requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in the severity of the disability and 
the effect the worsening has on the claimant's employment and 
daily life.  Notice may also need to include the specific 
Diagnostic Code under which the claimant is rated if 
entitlement to a higher disability rating would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability.  

By letter dated in March 2005, the Veteran was advised of the 
information necessary to substantiate a claim for increased 
evaluation for musculoskeletal residuals of SAPHO.  Letter 
dated in May 2005 advised the Veteran of the information 
necessary to substantiate a claim for increased evaluation 
for dermatologic residuals.  These letters informed the 
Veteran of the information and evidence he was responsible 
for providing and of the information and evidence VA would 
provide.  He was also asked to submit any evidence in his 
possession that pertained to his claims.  By letter dated in 
June 2008, the Veteran was provided information in compliance 
with Vazquez, supra.  He was given information regarding how 
VA determines disability ratings and was informed of the 
evidence considered when determining the rating.  He was also 
provided examples of evidence that he should tell VA about or 
give to VA that may affect the assignment of the disability 
rating.  He was specifically provided the rating criteria 
pertaining to the musculoskeletal and dermatologic residuals 
of SAPHO.  The claims for increase were readjudicated by SSOC 
dated in July 2008.  

Regarding the claim for an earlier effective date, the Board 
observes that this issue is essentially "downstream" in 
that it arose from the initial grant of the separate 60 
percent evaluation for musculoskeletal residuals of SAPHPO.  
The Court has held that in cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Once a veteran disagrees with an initial 
determination, other provisions apply to the remainder of the 
adjudication process, particularly those pertaining to the 
duty to assist and issuances of rating decisions and 
statements of the case.  See 38 U.S.C.A. §§ 5103A, 5104(a), 
7105(d) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.103(b)(1), 
3.159(c), 19.29 (2008); Dingess, 19 Vet. App. at 490-91; see 
also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2008).  

In this case, the regulations pertaining to the assignment of 
effective dates were provided to the Veteran in the May 2005 
SOC.  Furthermore, by letter dated in May 2006, the RO 
provided information regarding how VA determines effective 
dates.  This letter also informed the Veteran of the 
information and evidence he was responsible for providing and 
of the information and evidence that VA would provide.  He 
was asked to submit any evidence in his possession that 
pertained to his claim.  The effective date issue was 
readjudicated in the July 2008 SSOC.  

The Board observes that additional information regarding how 
VA assigns disability ratings and effective dates was also 
furnished in the July 2008 SSOC.  See Dingess, supra.  

On review, the Board finds that VA has satisfied its duty to 
notify and the Veteran has had a meaningful opportunity to 
participate in the adjudicative process, to include providing 
testimony at local hearings.  To the extent there are any 
deficiencies in the content or timing of the notice provided, 
the Board finds that there is no prejudice to the Veteran.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

The Board also concludes VA's duty to assist has been 
satisfied.  The file contains the Veteran's service treatment 
records, VA medical center (VAMC) records, and private 
records from Group Health.  The Veteran has not identified 
additional records that need to be obtained.  The Veteran was 
provided VA examinations in May 2001, November 2003, June 
2005, and September 2006.  The examinations appear adequate 
and the Board notes that the duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate examination was conducted.  
See VAOPGCPREC 11-95.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

At the outset, the Board observes that SAPHO syndrome is a 
chronic disorder that involves the skin, bone and joints.  
"SAPHO" stands for synovitis, acne, pustulosis, 
hyperostosis, and osteitis.  

Increased Evaluations

The Veteran contends that the currently assigned separate 60 
percent evaluations for dermatologic and musculoskeletal 
residuals of SAPHO syndrome do not adequately represent the 
severity of his disabilities.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007).  Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2008).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2008).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  The 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127.
 
When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, when the factual 
findings show distinct time periods during which a claimant 
exhibits symptoms of the disability at issue and such 
symptoms warrant different evaluations, staged evaluations 
may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2008).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2008).

VA regulations prohibit compensating a claimant twice for the 
same symptomatology.  See 38 C.F.R. § 4.14 (2008).

	a. Dermatologic residuals of SAPHO syndrome

The Veteran was originally granted service connection for a 
skin condition including pseudofolliculitis, acne vulgaris, 
and hidradenitis suppurativa in October 1995 and assigned a 
10 percent evaluation effective July 22, 1991.  In September 
2001, the RO recharacterized the skin condition as 
dermatologic residuals of SAPHO syndrome and this disability 
is currently evaluated as 60 percent disabling.  

As explained in the introduction, the decision currently on 
appeal stems from the Veteran's January 2005 claim for 
increase and the version of the rating schedule in effect 
prior to August 30, 2002 is not for consideration.  

The Veteran underwent a VA skin examination in June 2005.  He 
is followed by dermatology every six months and continues his 
regimen of benzoin peroxide, topical clindamycin, doxycycline 
and a daily Hibiclens wash.  Various other medications were 
noted including Prednisone.  The examiner indicated that the 
Veteran had deep acne affecting 40 percent or greater of his 
face and neck.  It was noted that the Veteran had significant 
scarring of his skin not improved since his last examination.  
The Veteran continues to have scarring of the scalp and 
pitted scarring diffusely over the face, scarring of both 
axilla with inflammation of the left axilla secondary to a 
recent flareup.  Range of motion continues to be limited with 
abduction to 135 degrees and flexion to 130 degrees in both 
arms.  He has continued scarring of the anterior chest, 
buttocks along the crack involving the pilonidal cyst and 
perirectal region.  There was also scarring in the groin area 
as well as on the right and left medial regions.  The 
examiner noted that between 20 and 40 percent of the exposed 
areas were affected and greater than 40 percent of the total 
body area was affected.  Diagnosis was SAPHO syndrome with 
multiple skin manifestations.  

At the August 2006 hearing, the Veteran reported that he uses 
various medications including Prednisone if he has a bad 
breakout.  He indicated that if he does a lot of activities 
the skin under his arms and in his groin area will break out 
more.  Any place on his body where he has hair is vulnerable 
to problems.  

VA examination in September 2006 noted that the Veteran's 
face was covered with deep, pitted scars from previous 
suppurative acne.  There was no active infection presently.  
The scarring covers almost 100 percent of the facial area.  
There was a 1cm warm, tender nodule in the right axilla and 
evidence of previous scarring.  There was scarring in the 
left axilla with one open area of yellow drainage.  
Examination of the groin showed no nodules at this time but 
there was yellow drainage and scarring from previous 
hydradenitis.  Diagnosis was (1) acne, face, with severe 
scarring; no active inflammation at this time; (2) 
hydradenitis, bilateral, axillae and groin with active 
inflammation; and (3) SAPHO syndrome.    

VA records show the Veteran is followed closely by 
dermatology.  He suffers from frequent skin flares and 
continues to have active hidradenitis lesions in the groin 
and both axillae.  He takes multiple medications in an effort 
to control his condition.  

SAPHO syndrome is not specifically listed in the rating 
schedule and the skin portion of the Veteran's disability is 
evaluated as analogous to dermatitis or eczema under 
Diagnostic Code 7806.  The Board notes that historically, the 
Veteran's service-connected skin disability has been 
evaluated under this diagnostic code.  

Under the criteria currently in effect, a 60 percent 
evaluation is warranted for dermatitis or eczema when more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas are affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).  
This is the highest schedular evaluation available under the 
assigned diagnostic code.  

In reviewing the rating schedule pertaining to skin 
disabilities, the Board observes that the only diagnostic 
codes which provide for an evaluation greater than 60 percent 
are 7800, 7817, and 7818.  

An 80 percent evaluation is assigned for disfigurement of the 
head, face, or neck when there is visible or palpable tissue 
loss and either gross distortion or asymmetry of three or 
more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).  The 8 
characteristics of disfigurement are: (1) scar 5 or more 
inches in length; (2) scar at least one-quarter inch wide at 
widest part; (3) surface contour of scar elevated or 
depressed on palpation; (4) skin adherent to underlying 
tissue; (5) skin hypo- or hyper-pigmented in an area 
exceeding six square inches; (6) skin texture abnormal 
(irregular, shiny, scaly, etc.) in an area exceeding six 
square inches; (7) underlying soft tissue missing in an area 
exceeding six square inches; and (8) skin indurated and 
inflexible in an area exceeding six square inches.  Id. at 
Note (1).  

A 100 percent evaluation is warranted for exfoliative 
dermatitis (erythroderma) when there is generalized 
involvement of the skin, plus systemic manifestations (such 
as fever, weight loss, and hypoproteinemia), and; constant or 
near-constant systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA or UVB 
treatments, or electron beam therapy required during the past 
12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7817 
(2008).  

A 100 percent evaluation may be assigned for malignant skin 
neoplasms when the skin malignancy requires therapy that is 
comparable to that used for systemic malignancies.  38 C.F.R. 
§ 4.118, Diagnostic Code 7818 (2008).  

The Board notes that the Veteran has severe facial scarring.  
However, examination reports do not indicate visible or 
palpable tissue loss and distortion or asymmetry of any 
features.  Additionally, objective evidence does not 
establish that six or more of the characteristics of 
disfigurement are met.  Thus, an 80 percent evaluation is not 
warranted under Diagnostic Code 7100.  

The Board also finds that a 100 percent evaluation is not 
warranted under Diagnostic Code 7817.  Although there is 
generalized involvement of the skin, the systemic 
manifestations contemplated by the rating criteria are not 
shown.  The Board notes that the Veteran uses corticosteroids 
on a daily basis to help manage the musculoskeletal residuals 
of SAPHO syndrome, but he is separately compensated for such.  

The Veteran does not have malignant skin neoplasms and 
Diagnostic Code 7818 is not for application.  

In a January 2005 statement, the Veteran reported that he has 
scars underneath both of his arms and that on occasion they 
are painful.  He feels that this condition should be 
separately evaluated.  

The Board has considered whether the Veteran is entitled to 
separate compensable evaluations for scarring, facial 
disfigurement, or limitation of function of the arms.  
Diagnostic Code 7806 provides alternative criteria indicating 
that dermatitis or eczema can be rated as disfigurement of 
the head, face, or neck, (Diagnostic Code 7800) or scars 
(Diagnostic Codes 7801, 7802, 7803, 7804, 7805) depending on 
the predominant disability.  Review of the comments in the 
Federal Register indicates that this was added as an 
alternative direction and would provide an alternative means 
of evaluation in cases, for example, where active disease has 
been controlled but there are significant residuals such as 
scarring.  See 67 Fed. Reg. 49592-49593 (July 31, 2002).  
There is no indication that rating under the alternative 
criteria should be in addition to the evaluation assigned 
under Diagnostic Code 7806.  The Board further notes that the 
currently assigned evaluation is based on the percentage of 
skin affected and to assign an additional evaluation for 
facial scarring (based on the area covered) would essentially 
amount to pyramiding.  Additionally, it is noted that the 
Veteran is currently assigned a separate 60 percent 
evaluation under Diagnostic Code 5002 as analogous to 
rheumatoid arthritis as an active process and that ratings 
for the active process cannot be combined with residual 
ratings for limitation of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5002 (2008).  Thus, separate evaluations for 
limitation of function of the shoulder joints due to scarring 
are not warranted.  

At no time during the pendency of this appeal have the 
dermatologic residuals of SAPHO been more than 60 percent 
disabling and the Board finds that staged ratings are not for 
application.  See Hart, supra.

Finally, the Board notes that effective October 23, 2008, VA 
amended that portion of the rating schedule that addresses 
the skin, specifically Diagnostic Codes 7800 to 7805.  See 73 
Fed. Reg. 54708-54712 (September 23, 2008).  The amendment, 
however, applies to claims received on or after October 23, 
2008.  The claim currently under consideration was received 
prior to that date and therefore, the Board finds that the 
amended regulations are not for application.  

	b. Musculoskeletal residuals of SAPHO syndrome

In his July 2005 Form 9, the Veteran argued that his 
condition was totally incapacitating and should be assigned a 
100 percent schedular evaluation.  He also argued that it 
should not be evaluated analogous to rheumatoid arthritis and 
that he was entitled to an extraschedular evaluation.  

The Veteran's musculoskeletal residuals of SAPHO are 
currently evaluated as analogous to rheumatoid arthritis.  
The Board acknowledges that SAPHO syndrome is not listed in 
the rating schedule and on review, the use of this diagnostic 
code appears appropriate.  See 38 C.F.R. § 4.20 (2008).  

Rheumatoid arthritis as an active process is assigned a 100 
percent evaluation when there are constitutional 
manifestations associated with active joint involvement that 
are totally incapacitating.  A 60 percent evaluation is 
assigned when there are manifestations less than the criteria 
for 100 percent but with weight loss and anemia productive of 
severe impairment of health or severely incapacitating 
exacerbations occurring 4 or more times a year or a lesser 
number over prolonged periods.  38 C.F.R. § 4.71a, Diagnostic 
Code 5002 (2008).  Chronic residuals such as limitation of 
motion or ankylosis, are to be rated under the appropriate 
diagnostic codes for the specific joints involved.  Id.  Note 
to this provision indicates that the ratings for the active 
process will not be combined with residual ratings for 
limitation of motion or ankylosis.  The higher evaluation is 
to be assigned.  

On VA examination in May 2001, the Veteran reported a long 
history of joint pain involving his fingers, wrists, knees, 
ankles, and chest (sternum).  Currently, the most affected 
joints were his ankles and wrists.  He has pain in his joints 
rated as a 5/10 in severity with pain increased to 10/10 
during flare-ups, which occur approximately once a month to 
once every couple of months and last anywhere from several 
days to several weeks at a time.  The flare-ups are 
precipitated by increased activity, but they can also be 
spontaneous in nature.  The Veteran was currently on many 
medications including Prednisone, Sulfasalazine, Naprosyn, 
and Colchicine.  The Veteran indicated he was limited in 
terms of occupational and recreational activities.  He worked 
part-time in housekeeping.  On physical examination, there 
was active synovial proliferation consisting of spongy 
swelling at the bilateral ankles and there was a bony 
prominence noted at the sternoclavicular joints bilaterally.  
There was full range of motion at all joints measured, 
including bilateral shoulders, bilateral wrists, and 
bilateral ankles.  Recent x-rays showed hyperostosis of the 
sternoclavicular joints bilaterally.  Diagnosis was SAPHO 
syndrome and active synovitis in the bilateral ankle joints 
secondary to SAPHO.  

VA hand and fingers examination in May 2001 showed swelling 
about the PIP joint of the left fifth or little finger digit.  
There was active synovitis at this joint with warmth, 
redness, and spongy proliferation.  There was some mild 
tenderness to palpation over the radial carpal joints of the 
wrists bilaterally.  Endurance testing (repetitive squeezing 
and relaxing fists bilaterally) resulted in significant 
increase in pain in the wrist and left fifth PIP joint.  X-
ray of the left hand revealed no significant joint 
degeneration but did reveal soft tissue swelling over the 
left fifth PIP joint.  Diagnosis was (1) SAPHO syndrome; (2) 
active synovitis/inflammatory arthritis of the left little 
finger, PIP joint secondary to diagnosis number 1; and (3) 
pain and impaired functional endurance of the hands secondary 
to diagnosis number 1.

Information in the claims file indicates the Veteran's 
disability retirement was approved in November 2002.  

VA records show continued complaints of joint pains and 
tenderness in multiple joints including wrists, ankles, 
hands, feet, knees, shoulders, back, and neck.  The   Veteran 
is followed closely by rheumatology and suffers frequent 
flares in various joints.  Rheumatology note dated in 
December 2002 indicates crepitus in bilateral shoulders and 
knees.  There was swelling in the left fifth PIP, bilateral 
wrists, and bilateral ankles.  Assessment was SAPHO and 
anemia.  The Veteran was to continue Methothrexate (MTX) and 
Prednisone.  

At the May 2003 hearing, the Veteran reported that he has 
been anemic since January and has had problem with his 
wrists.  If he tries to do anything his wrists become 
swollen.  He cannot do a lot of walking because his legs will 
swell up.  He takes a pain pill and Prednisone.  He uses 
wrist braces and support stockings.  

In July 2003, the Veteran had a cutaneous/musculoskeletal 
flare associated with Enbrel use.  Note dated in August 2003 
indicated synovitis with flexion deformity of left fifth PIP 
and trace crepitus in both knee joints.  Assessment was SAPHO 
- no active joint symptoms on current regimen.  Rheumatology 
note in November 2003 indicates the Veteran still had 
baseline pain in the bilateral wrists and ankles with 
transient edema and worsening of his pain at times.  
Assessment was SAPHO - minimal active joint problems.  

The Veteran underwent a VA examination in November 2003.  He 
reported exacerbations of synovitis such that he has not been 
able to work for two years.  On a bad day, his ankles swell 
and it hurts to walk.  He gets up between 4 and 6 o'clock in 
the morning and takes a hot bath in Epsom salt.  He tries to 
walk and do some weights.  His neck locks up about once a 
month and this may last for two week.  His knees will swell 
if he kneels for a few minutes.  His ankles swell once or 
twice a month.  He has used crutches on occasion.  His hands 
swell and he has had times when he has been totally unable to 
drive.  

On physical examination, the PIP joint of the left fifth 
finger was visibly swollen.  There was some limitation of 
motion in the neck, wrists, ankles, and knees.  The examiner 
noted that the Veteran's bone scan was markedly abnormal and 
was totally consistent with SAPHO.  Diagnosis was SAPHO 
syndrome, which has required significant medications 
frequently to keep the Veteran moving.  It was noted that the 
extent to which the Veteran can move varies from one day to 
another.  The examiner indicated that the day of the 
examination was a pretty good day for him and it often 
requires significant medication including Prednisone and MTX 
to keep him mobile at all.  He further stated that the 
Veteran was essentially unemployable because of the 
vicissitudes of this disease.  

The December 2003 bone scan showed increased or abnormal 
activity in multiple joints consistent with an inflammatory 
process.  There were also arthritic changes noted in the 
shoulders and the left knee.

In September 2004, the Veteran was given an infusion of 
Pamidronate and subsequently experienced generalized 
arthralgias followed by right wrist swelling.  In November 
2004, the Veteran reported that ankle swelling had decreased 
but he was experiencing significant pain or stiffness 
involving the fingers, right wrist, neck, knees, and ankles.  
Prednisone and MTX were increased.  

In August 2005, the Veteran presented to the emergency room 
with complaints of pain and swelling in his sternum.  
Impression was SAPHO - acute exacerbation.  A steroid burst 
was recommended.  

Rheumatology note dated in April 2006 indicates complaints of 
new pain in the right fourth PIP joint as well as aching pain 
in both legs and both feet.  There was swelling and 
tenderness in the hand and tenderness in the feet.  
Prednisone was increased.  

At the August 2006 hearing, the Veteran reported joint 
problems which change from day to day.  He has a lot of 
problems in the morning.  His feet, ankles, hands, and legs 
hurt.  He has swelling in his joints and pains in his chest 
at times.  On different days, it can be better or worse.  

The Veteran underwent a VA joints examination in September 
2006.  He complained of intermittent swelling and discomfort 
in his wrists, hands, feet and both knees.  The discomfort in 
the lower extremities is increased by walking more than just 
a few feet.  He has intermittent swelling and tenderness in 
both wrists with weakness.  He experiences slight pain, but 
no swelling or weakness in the elbows.  He reported 
occasional episodes of fever, weakness, poor appetite and 
increased pain.  His medications are increased at those 
times.  He lives alone and is independent in the activities 
of daily living.  Current medications included Alendronate, 
MTX, and Prednisone.  

Physical examination revealed slight swelling and tenderness 
of the left fifth finger PIP joint.  There was no other joint 
swelling or tenderness in his hands and hand grip and 
function was quite good.  There was slight swelling and 
tenderness in the wrists.  Range of motion bilaterally was 
dorsiflexion to 50 degrees; palmar flexion to 50 degrees; 
radial deviation to 20 degrees; and ulnar deviation to 20 
degrees.  Range of motion was limited by pain.  There was 
slight tenderness at the medial joint line of the elbows 
bilaterally.  Flexion was limited to 140 degrees; and 
supination and pronation to 80 degrees.  Range of motion of 
the shoulders was reported as normal.  Range of motion of the 
left knee was from 0 to 100 degrees with pain at that point 
and he could progress to 135 degrees.  Right knee flexion was 
0 to 140 degrees without pain.  There was some tenderness 
below the medial malleolus of the left ankle.  Range of 
motion was limited by pain with dorsiflexion to 10 degrees 
and plantar flexion to 40 degrees.  Range of motion of the 
right ankle was normal.  

X-rays of the ankles showed bilateral soft tissue swelling.  
No bone or joint abnormalities were identified on x-rays of 
the bilateral knees.  X-rays of the bilateral hands showed 
minimal degenerative changes involving the base of the right 
second metacarpal bone; and moderate arthritis involving the 
PIP joint of the left fifth finger, which may be related to 
previous trauma.  X-rays of the wrist showed multiple small 
degenerative cysts involving the right wrist.  No significant 
abnormalities of the left wrist were identified.  X-rays of 
the elbows were unremarkable.  Diagnosis was arthritis, 
inflammatory, involving ankles and wrists.  

The Board has considered the Veteran's contentions that his 
disability should be evaluated as 100 percent disabling.  
Certainly, the medical evidence establishes that the 
musculoskeletal residuals of SAPHO are significantly 
disabling.  The Veteran suffers from frequent flares and has 
to take multiple medications.  However, the evidence also 
shows that symptoms are largely controlled by the medication 
regimen and the Veteran is able to live independently and 
continue with his activities of daily living.  The evidence 
does not establish that the musculoskeletal residuals of 
SAPHO are totally incapacitating and the Veteran's disability 
picture associated with such, to include consideration of 
functional impairment, does not meet or more nearly 
approximate the criteria for a 100 percent schedular rating.   

The Board has considered whether the joints involved should 
be rated separately as chronic residuals.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5002.  However, evidence of record 
shows that the Veteran's SAPHO syndrome is intractable and 
that the joint symptoms are intermittent and variable.  As 
the symptoms in the affected joints are not consistent, the 
Board finds it more appropriate to rate this disability as an 
active process under Diagnostic Code 5002.  

At no time during the appeal period have the musculoskeletal 
residuals been more than 60 percent disabling and staged 
ratings are not for application.  See Hart, Fenderson, supra.

	c. Extraschedular rating for residuals of SAPHO syndrome

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  In this regard, the Board acknowledges the 
severe occupational impairment associated with the 
dermatological and musculoskeletal residuals of SAPHO 
syndrome, which has been acknowledged by VA through the award 
of a total disability evaluation based on individual 
unemployability.  Furthermore, it should also be noted that 
the separate 60 percent disability ratings currently assigned 
are an acknowledgement that either type of residual condition 
by itself is of such severity as to cause his industrial 
capabilities to be significantly impaired.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  Notwithstanding, the 
disability associated with each of his residuals has not been 
shown to cause marked interference with employment beyond 
that contemplated by the separate 60 percent disability 
ratings currently assigned and the Veteran is not frequently 
hospitalized for either the dermatologic or musculoskeletal 
residuals of SAPHO syndrome.  Thus, the Board finds that the 
criteria for referral for extraschedular evaluation are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218 (1995).
 

Effective Date

The Veteran contends that he is entitled to an effective date 
earlier than January 30, 2001 for a separate evaluation for 
musculoskeletal residuals of SAPHO syndrome.

At the May 2003 hearing, the Veteran testified that he has 
complained of joint problems for many years but that nobody 
actually ever diagnosed it to be SAPHO.  He essentially 
argued that the problem has been going on a lot longer than 
2001. but that the syndrome was not described that way in the 
1970's and 1980's and he felt he was entitled to a 
retroactive evaluation.  

At the August 2006 hearing, the Veteran and his 
representative at that time argued entitlement back to his 
original claim in 1976.  They also argued entitlement to an 
earlier effective date based on clear and unmistakable error 
(CUE).  Essentially, they appear to argue that all of the 
hallmarks of SAPHO were present from the time he made his 
initial claim but the doctors did not recognize it at that 
time.  Further, that the Veteran has been suffering with this 
disease from as early as 1974 to when it was finally 
diagnosed, and they believe it was legal error to deny his 
claim.  

Given the Veteran's contentions, the Board finds it necessary 
to discuss the claims that have been filed by the Veteran.  
In March 1977, the Veteran filed a claim for left foot and 
ankle disability.  In March 1977, the RO denied service 
connection for pes planus and painful accessory navicular 
left foot with arthritis.  The Veteran filed a notice of 
disagreement on the left leg and a SOC was furnished in July 
1977.  The Veteran, however, did not file an appeal.  In July 
1991, the Veteran requested to reopen his claim for service 
connection for left leg and foot.  The claim was denied in 
October 1991 and eventually appealed to the Board.  In June 
1996, the Board determined that new and material evidence had 
not been submitted to reopen claims of service connection for 
left leg and foot disability.  The Veteran did not appeal 
this decision and it is final.  See 38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (1995).  

The Board acknowledges the arguments made regarding CUE and 
notes that these were addressed by the RO in an October 2006 
rating decision.  The Board observes that the issue was 
phrased as whether the effective date assigned for SAPHO 
residuals was clearly and unmistakably erroneous.  However, 
on review of this rating, it is clear that the RO considered 
whether there was error in previous rating decisions for 
failing to grant service connection for skin or 
musculoskeletal conditions.  The Veteran did not appeal the 
October 2006 rating and it is final.  See 38 U.S.C.A. 
§ 7105(c) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2008).

In his September 2008 Form 9, the Veteran again made vague 
assertions of CUE.  He was not, however, specific as to the 
dates of the rating decisions and did not identify specific 
errors of fact or law.  Consequently, the Board does not find 
any pending CUE claims for consideration.  

By rating decision dated in September 2001, the RO assigned a 
separate 40 percent evaluation for musculoskeletal residuals 
of SAPHO effective January 30, 2001.  The Board notes that 
the Veteran had filed a claim for service connection for 
arthritis in February 2001 and a claim for SAPHO in April 
2001.  The RO, however, in recharacterizing the already 
service-connected skin condition to residuals of SAPHO 
syndrome and assigning a separate evaluation for 
musculoskeletal residuals of SAPHO, essentially considered 
the claim as a claim for increase rather than for service 
connection.  In February 2004, the evaluation was increased 
to 60 percent effective January 30, 2001.  

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.400 (2008).  An exception to that 
rule applies under circumstances where evidence demonstrates 
a factually ascertainable increase in disability during the 
1-year period preceding the date of receipt of a claim for 
increased compensation.  In that situation, the law provides 
that the effective date of the award shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 1 
year from such date.  38 U.S.C.A. § 5110(b)(2) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.400(o)(2) (2008).  In all other 
cases, the effective date will be the date of receipt of 
claim or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(o)(1) (2008).

In determining when a claim for increase was received, the 
Board notes that a specific claim in the form prescribed by 
the Secretary must be filed in order for benefits to be paid 
to any individual under the laws administered by VA.  38 
U.S.C.A. § 5101(a) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.151(a) (2008).  Any communication or action indicating 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  38 C.F.R. § 3.155(a) (2008).  When a claim 
has been filed which meets the requirements of 38 C.F.R. § 
3.151, an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155(c) (2008).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for increased benefits and is requested to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196 (1992). 

In July 1999, the Veteran filed a claim for service 
connection for tinea pedis.  Rating decision dated in January 
2000 continued the 30 percent evaluation for service-
connected skin disability and denied service connection for 
tinea pedis secondary to service-connected skin disability.

Following the June 1996 Board denial of the claims to reopen 
service connection for left leg and foot disabilities, the 
Board does not find any correspondence that could be 
construed as a claim for service connection or a separate 
evaluation for a musculoskeletal condition until a statement 
received February 2, 2001, which claimed service connection 
for arthritis as secondary to service-connected skin 
condition.  In April 2001, the Veteran submitted an informal 
claim for SAPHO syndrome.  

Regarding when a factually ascertainable increase in 
disability occurred, the Board notes that disability ratings 
are determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (rating schedule), found in 
38 C.F.R. Part 4.  As discussed in the previous issue, the 
musculoskeletal residuals of SAPHO are evaluated as analogous 
to rheumatoid arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5002 (2008).  

The Board observes that the RO assigned an effective date of 
January 30, 2001 for the separate evaluation, based on a VA 
treatment report dated that same day, which indicates a 
diagnosis of SAPHO.  This note indicates a history of 
polyarthralgias and recurrent ankle pain.  There was recent 
onset of left 5th PIP, right knee, and left ankle pain and 
swelling with subsequent involvement of the right ankle.  
Variable medial sternoclavicular distress was also noted.  
The Veteran was given a Prednisone pulse and started on 
Sulfasalazine.  

Under the circumstances of this case, and absent a finding of 
CUE in a previous decision, it appears that the earliest 
possible date for the separate 60 percent evaluation would be 
February 2, 2000, which is one year prior to the February 2, 
2001 claim requesting service connection for arthritis as 
secondary to service-connected skin disability.  As noted, 
the RO treated this claim as one for an increased, or 
separate rating, rather than a claim for service connection, 
and the Board agrees that it is appropriate to construe it as 
such.  In essence, the Board finds the claim for arthritis to 
essentially be a claim for a separate rating for the SAPHO 
syndrome that had been characterized up until that time as a 
skin condition.  Review of the medical evidence suggests a 
long history of musculoskeletal pain, but it does not appear 
that SAPHO was found to be the cause of both his 
dermatological and musculoskeletal pathology until January 
30, 2001.  Although the record does not contain substantial 
treatment records for the period in question, it appears that 
the Veteran's musculoskeletal symptoms were significant and 
resolving reasonable doubt in his favor, such symptoms are 
considered manifestations of the subsequently diagnosed SAPHO 
syndrome.  Thus, the Board finds that the evidence supports 
entitlement to a 60 percent evaluation for musculoskeletal 
disability effective February 2, 2000.  There is no basis in 
the applicable laws and regulations for assigning an 
effective date earlier than February 2000.  



ORDER

Entitlement to an evaluation greater than 60 percent for 
dermatologic residuals of SAPHO syndrome is denied.

Entitlement to an initial evaluation greater than 60 percent 
for musculoskeletal residuals of SAPHO syndrome is denied.

Entitlement to an effective date of February 2, 2000, but no 
earlier, for a 60 percent evaluation for musculoskeletal 
residuals of SAPHO syndrome is granted, subject to the laws 
and regulations governing the award of monetary benefits.  


REMAND

In September 2007, the RO increased the evaluation for 
dermatologic residuals of SAPHO to 60 percent effective 
January 31, 2005.  The Veteran was notified of this decision 
by letter dated September 14, 2007.  In August 2008, the 
Veteran submitted a VA Form 9 and accompanying statement.  In 
this statement he indicated that he disagreed with the 
decision made by his local VA office and he argued that the 
effective date for dermatologic residuals at 60 percent 
should be 1991.  This statement is considered a notice of 
disagreement regarding the effective date assigned for the 
increased evaluation to 60 percent.  As the Veteran filed a 
timely notice of disagreement, see 38 C.F.R. §§ 20.201, 
20.302 (2008), this claim must be remanded to allow the RO to 
provide the Veteran with a SOC on this issue.  See Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a SOC addressing entitlement to an 
effective date prior to January 31, 2005 
for a 60 percent evaluation for 
dermatologic residuals of SAPHO syndrome.  
The Veteran should be given an opportunity 
to perfect an appeal by submitting a 
timely substantive appeal.  The Veteran 
should be advised that the claims file 
will not be returned to the Board for 
appellate consideration of this issue 
following the issuance of the SOC unless 
he perfects his appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


